 Case: 1:12-cr-00841 Document #: 100 Filed: 08/12/20 Page 1 of 1 PageID #:438

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                           Case No.: 1:12−cr−00841
                                                             Honorable John Z. Lee
Dora Asmussen
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 12, 2020:


        MINUTE entry before the Honorable John Z. Lee:As to Dora Asmussen. Status
hearing set for 8/18/20 at 8:45 a.m. In light of the COVID−19 pandemic and the related
General Orders, the Court finds that it is necessary to conduct the status hearing via
telephone conference. The call−in number is 888−273−3658 and the access code is
1637578. Counsel of record will receive a separate email at least 12 hours prior to the start
of the telephonic hearing with instructions on how to join the call. All persons granted
remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in court−imposed sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. All participants should review the
Court's standing order regarding telephone conferences that is on Judge Lee's website,
which can be found at: https://www.ilnd.uscourts.gov/judge−info.aspx?4Qf5
zc8loCI5U7rfMP9DHw==. Mailed notice (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
